DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4-19-2022 is acknowledged. Claims 6-7,17, & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-19-2022.                                                                    Response to Arguments
Applicant argues…
Conrad et al. (Effect of Alternating…, 2007, hereinafter Conrad) discloses an apparatus for performing a tensile test while applying an electric field to a sample. Applicant submits that there is no teaching in Conrad of applying a voltage while controlling a current density flowing through a ceramic in such a way that a stress applied to the ceramic by a step of applying a stress is constant. 
In Conrad, the deformation processing cannot be performed while applying a stress with a constant strain rate of not less than 1 x 10-3s-1 and not more than 1 x10-1s-1 to the ceramic. Therefore, Applicant submits that claim 1 has a special technical feature in comparison with Conrad and that the claims as currently presented are novel and nonobvious.
This is not found to be persuasive because…
As detailed below, Conrad on (Pg. 276, Col. 2, ¶3, lines 1-5) teaches that according to Eq. [2], the effective stress (σe) at a constant strain rate (έ0) and temperature is proportional to d2. As such, the that the stress applied to the ceramic is understood to be constant. Highlighting, that the elastic modulus is defined by (stress / strain). Commenting that the elastic modulus also known as the modulus of elasticity (commonly referred to as E, however in this reference the character is μ, as depicted by Eqn. 2). As such. the stress and strain applied, are understood to have an impact on the modulus of elasticity. With (Pg. 273, Results, ¶2, lines 4-7) teaches that the he values of these quantities were then used to give the listed magnitudes of the following: (a) the current density j = I/A, where A is the cross-sectional area of the specimen. Noting, that I is the current, and V = I x R (Ohm’s Law) defines a direct relationship between the voltage and the current. As such, both the current is understood to impact the voltage given a fixed material resistance, and vice versa the voltage is understood to impact the current at a fixed material resistance. Accordingly, the case law for result effective variable may be recited the regarding the stress, strain, voltage, and currents implemented (current density).  With (Pg. 272, Section B. Electrical Arrangement…, ¶2, lines 1-3) adding that two tension test types were carried out to determine the effect of the field on the flow stress: type a. in which the field (constant voltage) was applied continuously throughout the entire tensile test; and type b (on-off tests), in which the field was alternately applied and removed during the course of the tensile test.
As detailed below
    PNG
    media_image1.png
    47
    211
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    177
    media_image2.png
    Greyscale
, (Pg. 273, Section B. Electrical Arrangement…, ¶2, lines 1-3) teaches that the tensile tests were performed in air at 1400 °C and 1500 °C ± 1 °C at a constant crosshead speed giving an initial strain rate (έ0) = 1.33 x 10 -4s-1. Which is slightly below the limitation of the claim. However, (Pg. 275, ¶2) teaches (Eqn. 2) which is the strain rate (έ0) formula as recreated here. With a little rearrangement becomes, the following. As such, a desired or targeted strain rate (έ0), is understood to have an impact on the temperatures that may be utilized for given or fixed stress. As such, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
                                                                           DrawingsThe drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently reference character (480) is found in (Fig. 4) but not found in the specifications. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                    SpecificationThe abstract of the disclosure is objected to because 
Currently, the Abstract contains the following language: “[Object]”, [Solving Means], and “[Selected Drawing] Fig. 1”. According to the MPEP 608.01(b) part IC, the abstract should be in a narrative form which this is not found to be in a narrative form.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-5, 8-9, 11-12 & 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Effect of Alternating…, 2007, hereinafter Conrad)Regarding claim 1, 	
A method of performing deformation processing on a ceramic, comprising: 
a step of heating the ceramic within a temperature range of more than 700°C and not more than 1400°C; 
a step of applying a voltage to the heated ceramic; and 
a step of applying a stress with a constant strain rate of not less than 1 x 10-3s-1 and not more than 1 x10-1s-1 to the heated ceramic to which the voltage has been applied, 
wherein the step of applying a voltage includes applying a voltage while controlling a current density flowing through the ceramic in such a way that the stress applied to the ceramic by the step of applying a stress is constant.
Conrad teaches the following:
(Abstract) teaches that 3 mol %. yttria-stabilized tetragonal zirconia polycrystals (3Y-TZPs) in uniaxial tension at 1400 °C and 1500 °C was investigated.
(Pg. 273, Section B. Electrical Arrangement…, ¶1, lines 6-8) teaches that a 60 Hz frequency (AC) voltage (~450 Vrms) applied by the power supply and the corresponding ac electric current were measured in the manner shown.

    PNG
    media_image1.png
    47
    211
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    35
    177
    media_image2.png
    Greyscale
& d.) (Pg. 273, Section B. Electrical Arrangement…, ¶2, lines 1-3) teaches that the tensile tests were performed in air at 1400 °C and 1500 °C ± 1 °C at a constant crosshead speed giving an initial strain rate (έ0) = 1.33 x 10 -4s-1. Which is slightly below the limitation of the claim. However, (Pg. 275, ¶2) teaches (Eqn. 2) which is the strain rate (έ0) formula as recreated here. With a little rearrangement becomes, the following. As such, a desired or targeted strain rate (έ0), is understood to have an impact on the temperatures that may be utilized for given or fixed stress. As such, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Alternatively, and/or additionally, the case law for sequential vs simultaneous steps and/or the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
(Pg. 276, Col. 2, ¶3, lines 1-5) teaches that according to Eq. [2], the effective stress (σe) at a constant strain rate (έ0) and temperature is proportional to d2. As such, the that the stress applied to the ceramic is understood to be constant. Highlighting, that the elastic modulus is defined by (stress / strain). Commenting that the elastic modulus also known as the modulus of elasticity (commonly referred to as E, however in this reference the character is μ, as depicted by Eqn. 2). As such. the stress and strain applied, are understood to have an impact on the modulus of elasticity. With (Pg. 273, Results, ¶2, lines 4-7) teaches that the he values of these quantities were then used to give the listed magnitudes of the following: (a) the current density j = I/A, where A is the cross-sectional area of the specimen. Noting, that I is the current, and V = I x R (Ohm’s Law) defines a direct relationship between the voltage and the current. As such, both the current is understood to impact the voltage given a fixed resistance, and visa versa the voltage is understood to impact the current at a fixed resistance. Accordingly, the case law for result effective variable may be recited the regarding the stress, strain, voltage, and currents implemented.  With (Pg. 272, Section B. Electrical Arrangement…, ¶2, lines 1-3) adding that two tension test types were carried out to determine the effect of the field on the flow stress: type a. in which the field (constant voltage) was applied continuously throughout the entire tensile test; and type b (on-off tests), in which the field was alternately applied and removed during the course of the tensile test.
Regarding claim 2-3, 	
Wherein the step of heating includes heating the ceramic within a temperature range of not less than 800°C and not more than 1200°C.
Wherein the step of heating includes heating the ceramic within a temperature range of not less than 800°C and not more than 1000°C.
Conrad teaches the following:

    PNG
    media_image2.png
    35
    177
    media_image2.png
    Greyscale
(Pg. 273, Section B. Electrical Arrangement…, ¶2, lines 1-3) teaches that the tensile tests were performed in air at 1400 °C and 1500 °C ± 1 °C at a constant crosshead speed giving an initial strain rate (έ0) = 1.33 x 10 -4s-1. Which is slightly below the limitation of the claim. However, (Pg. 275, ¶2) teaches (Eqn. 2) which is the strain rate (έ0) formula as recreated here. As such, the temperature (T), is understood to have an impact on the strain rate (έ0) that may be utilized for given or fixed stress. As such, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Highlighting, that Conrad discloses the claimed invention except for the optimal temperature utilized for performing the deformation process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize temperature utilized for performing the deformation process, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the temperature utilized for performing the deformation process for the purpose of tailoring, and regulating the strain rate (έ0) that may be utilized, (Pg. 275, ¶2 & (Eqn. 2))
Regarding claim 4-5 & 8-9, 	
The method according to claim 1, wherein the step of applying a voltage includes applying a direct current electric field to the ceramic within a range of not less than 50 V/cm and not more than 1500 V/cm.
Wherein the step of applying a voltage includes applying a direct current electric field to the ceramic within a range of not less than 100 V/cm and not more than 200 V/cm
Wherein the step of applying a voltage includes applying a current density of not less than 100 mA/mm2 and not more than 300 mA/mm2 to the ceramic.
wherein the step of applying a voltage includes applying a current density of not less than 200 mA/mm2 and not more than 270 mA/mm2 to the ceramic.
Conrad teaches the following:
(Pg. 273, Section B. Electrical Arrangement…, ¶1, lines 6-8) teaches that a 60 Hz frequency (AC) voltage (~450 Vrms) applied by the power supply and the corresponding ac electric current were measured in the manner shown. With (Pg. 277) presenting (Fig. 7) which depicts and compares the effect of temperature on the grain size ratio dae/d in type a tests with ac and de electric fields. As such, the implementation of a 450 V is understood to be disclosed. Additionally, the disclosure that implementing a DC current in place of an AC current will have a similar impact on the grain size ratio. With (Table 1) provides values for the current density implemented.  As such, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Recalling, that (Pg. 273, Results, ¶2, lines 4-7) teaches that the he values of these quantities were then used to give the listed magnitudes of the following: (a) the current density j = I/A, where A is the cross-sectional area of the specimen. Noting, that I is the current, and V = I x R (Ohm’s Law) defines a direct relationship between the voltage and the current. As such, both the current is understood to impact the voltage given a fixed resistance, and visa versa the voltage is understood to impact the current at a fixed resistance. Accordingly, the case law for result effective variable may be recited the regarding the stress, strain, voltage, and currents implemented, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Conrad discloses the claimed invention except for the optimal voltage to implement during the deformation process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the voltage and current to implement during the deformation process, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the voltage and current to implement during the deformation process for the purpose of tailoring the current density and the voltage density, respectively, that the sample experienced during deformation, (Pg. 273, Results, ¶2, lines 4-7 & Ohm’s Law)
Regarding claim 11,
Wherein the ceramic is polycrystalline selected from the group consisting of an oxide, a nitride, a carbide, and an oxynitride having a grain size of not less than 100 nm and not more than 1 μm.
Conrad teaches the following: 
(Pg. 272, Experimental, ¶1, lines 1-4) teaches that the tensile specimens with the geometry and final dimensions shown in Figure 1 were prepared in the manner described in References 1 and 5 using 3 mole pct. Y2O3-ZrO2, which are both oxides. With a (Pg. 272, Experimental, ¶1, Table) giving the rest of the ingredients utilized, which comprises, Al2O3, SiO2, Fe2O3 and Na2O, which are also oxides in what appears to be a labeling of possible dopants or any small contaminates that may come with as part of the bulk Y2O3-ZrO2 powder.



Regarding claim 12,
The method according to claim 1, wherein the step of applying a stress includes applying a stress selected from the group consisting of a tensile stress, a compressive stress, and a bending stress to the ceramic.
Conrad teaches the following:
(Pg. 272, Experimental, ¶1, lines 1-4) teaches that the tensile specimens with the geometry and final dimensions shown in Figure 1 were prepared in the manner described in References 1 and 5 using 3 mole pct. Y2O3-ZrO2. Where (Pg. 273, Fig. 1) shows the schematic of the specimen and testing apparatus, highlighting, that the apparatus shows the electrodes holding the sample being pulled apart to provide tensile stress to the ceramic sample. 
Regarding claim 14,
Wherein the step of applying a stress is performed after applying the voltage to the ceramic for more than zero second and not more than 60 seconds in the step of applying a voltage.
Conrad teaches the following:
(Pg. 274, B. Type b, (On-Off) Tests, ¶1, lines 1-5) teaches that the effect of applying (on) and removing (oft) the ac field on the stress-strain curve at 1500 °C is shown in Figure 3. It is seen that with each application of the field, there occurs a rapid decrease in the flow stress, ·which is regained upon removal of the field; i.e., the effect of the field on the flow stress is reversible. With (Pg. 274, B. Type b, (On-Off) Tests, ¶1, lines 8-11) adding that a plot of the change in stress liut which resulted with each application and removal of the field at 1400 °C and 1500 °C, is presented in Figure 4. As such, the application of stress is understood to be applied after the application of a voltage to a ceramic. With (Pg. 273, A. Type a (Continuous Field) providing details for trials in which the application of a continuous field while tensile stress is applied to the ceramic specimen is implemented. Alternatively, and/or in addition to, while no discrepancies are perceived to exist regarding the application of stress and voltage to the ceramic sample, the case law for  sequential vs simultaneous steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 15-16,
Wherein the step of applying a stress includes applying a deformation stress to the ceramic within a range of not less than 5 MPa and not more than 150 MPa.
Wherein the step of applying a stress includes applying a deformation stress to the ceramic within a range of not less than 5 MPa and not more than 15 MPa.
Conrad teaches the following:
(Pg. 273, Fig. 2) depicts the true stress-true strain curves without and with ac electric field at 1400 °C and 1500 °C. Highlighting that the amount of deformation stress applied to the sample is found on the Y-axis (σ) which gives a maximum value of ~13 MPa and ~12.5 MPa for 1400 °C and 1500 °, respectively. Adding, that the stress implemented, has an impact on the elastic modulus is defined by (stress / strain). Commenting that the elastic modulus also known as the modulus of elasticity (commonly referred to as E, however in this reference the character is μ, as depicted by Eqn. 2). As such. the stress and strain applied, are understood to have an impact on the modulus of elasticity. Alternatively, and/or in addition to, while no discrepancies are perceived to exist regarding the amount of deformation stress implemented on the ceramic sample. The case law for result effective variables, may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980). 
                                                                               Conclusion
Raj et al. (US-2014/0,306,381) – teaches in the (Abstract) a methods of flash sintering and compositions created by these methods. Methods for sintering multilayered bodies are provided in which a sintered body is produced in less than one minute. In one aspect, each layer is of a different composition, and may be constituted wholly from a ceramic or from a combination of ceramic and metallic particles
Raj et al. (US-2013/0,085,055) – teaches in (Claim 1) a method of sintering a material, comprising simultaneously exposing the material to heat and to a DC, AC or pulsed electrical field that is applied by a potential difference across the material, such that the material is sintered, wherein the time between the onset of sintering and the completion of sintering is less than one minute.
Raj et al. (US-2020/0,087,210) – teaches in the (Abstract) forming sintered compounds and compounds formed using the methods are disclosed. Exemplary methods include reactive flash sintering to form sintered compounds from two or more starting compounds. Various sintered compounds may be suitable for use as solid electrolytes in solid-state electrochemical cells and batteries.
https://en.wikipedia.org/wiki/Young%27s_modulus
https://en.wikipedia.org/wiki/Elastic_modulus
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715